DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claim 1 (and dependent claims 4-10 & 21-24) have overcome the 112(b) rejections from the previous office action.



Allowable Subject Matter
Claims 1, 4-10 & 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-10 & 21-24 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an electronic package, comprising: wherein the dome segment and the base segment each have a convex surface and wherein at least one of the stud bumps includes a concave surface between the base segment and the dome segment; wherein the coupling forms a direct and continuous interface between the first and second stud bumps, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of 
a substrate (20)[col6,lines 50-60] including a plurality of pads(22 in Fig 6)[col6,lines 45-60 of Hiruta] on a major surface;
an electronic component (10)[col6,lines 45-55 of Hiruta] including a plurality of pads(12 in Fig 6)[col6,lines 45-60 of Hiruta]  on a major surface facing the major surface of the substrate (20)[col6,lines 50-60]; and
a stud bump (18/28)[col9,lines 1-10 of Hiruta]   electrically coupling one of the plurality of pads of the substrate (20)[col6,lines 50-60] to one of the plurality of pads of the electronic component (10)[col6,lines 45-55 of Hiruta]; wherein the stud bump (18/28)[col9,lines 1-10 of Hiruta]  is one of a plurality of stud bumps(18/28 in Fig 21) forming a stud bump stack (18/28 are arranged one on top of the other in Fig 22 and may therefore be interpreted as a stack), the plurality of stud bumps(18/28 in Fig 21) coupled end-to-end to extend between the one of the plurality of pads of the substrate (22)[col6,lines 50-60] to the one of the plurality of pads of the electronic component (12)[col6,lines 45-55 of Hiruta]; wherein each of the plurality of stud bumps comprises a dome segment (please see segment labelled 'dome' in modified Fig 21) and a base segment (please see segment labelled 'base' in modified Fig 21), and wherein the plurality of stud bumps(18/28 in Fig 21) are coupled end-to-end by coupling a dome segment of a first of the plurality of stud bumps(18/28 in Fig 21)[col9,lines 1-10 of Hiruta]  to a base segment (please see segment labelled 'base' in modified Fig 21) of a second of the plurality of stud bumps(18/28 in Fig 21)[col9,lines 1-10 of Hiruta] but does not disclose wherein the dome segment and the base segment each have a convex .



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819